Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the invention of Species 11 (Fig 23) in the reply filed on 2/28/22 is acknowledged. Applicant indicated that claims 1-2, 13, 17-22 read on the elected invention.
Accordingly, claims 3-9 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichler et al. (2013/0039376) found in IDS, hereinafter ‘376.
Annotated Fig 20 of ‘376 discloses a large optical cavity (LOC) laser diode [1] configured to suppress lasing of a first and higher order modes along a fast axis of an optical beam emitted by the laser diode [see paragraph 0010], the LOC laser diode comprising:
1. 	“an optical cavity [3] defined by a p-side [9,5p,6p] of the LOC laser diode, an n-side [5na, 5nb,6na,67,6nb] of the LOC laser diode, and an active region [4] located between the p- and n-sides, 
the n-side including an n-waveguide layer [5na,5nb] forming at least a portion of a LOC waveguide [45] having a quantum well [4] offset towards the p-side [5p]; and 
adjacent cladding layers [6na, 67,6nb] on one or both of the p- and n-sides [n-side], the adjacent cladding layers including outer [67,6nb] and inner cladding layers [6na], 

the outer [67,6nb] and inner [6na] cladding layers having, respectively, first and second indices of refraction, the first index of refraction of the outer cladding layer being greater than the second index of refraction of the inner cladding layer [layer 6na has a lower index of refraction than layer 67, as can be seen in Fig 20]

    PNG
    media_image1.png
    628
    768
    media_image1.png
    Greyscale

and greater than an effective index of refraction of the first order mode so as to out-couple it from the LOC waveguide.” Outcoupling of the first order mode is not a tangible feature of the disclosed device, structure of the device implies its function, see MPEP 2114. The reference discloses that the laser 1 outputs fundamental mode only, therefore the first order mode is suppressed in the final product. The reference discloses all the claimed tangible features of the laser device, including the adjacent 
2. 	“in which the n-side includes the adjacent cladding layers [6na, 67].”  
13. 	“further comprising: a set of n-waveguide layers [5na,5nb] on the n-side that form at least a portion of a double waveguide [45], the set of n-waveguide layers including 
outer [5nb] and inner n-waveguide layers [5na] 
in which optical gain applied to the first and higher order modes is reduced relative to optical gain applied to a fundamental mode (structure of the device implies its function, see MPEP 2114, the optical gain is reduced due to the difference in refractive indices between the two layers), and 
in which the inner cladding layer [6na] is situated between and adjacent to the outer n-waveguide layer [5nb] and the outer cladding layer [67,6nb].”  
17. 	“further comprising a p-waveguide layer [5p] offset toward the p-side, the p-waveguide forming at least a portion of the double waveguide [45].”  
18. 	“in which the inner n-waveguide layer [5na] is situated between and adjacent to the active region [4] and the outer n-waveguide layer [5nb].”  
19. 	“in which the outer [5nb] and inner [5na] n-waveguide layers have, respectively, third and fourth indices of refraction, the third index of refraction of the outer n-waveguide layer [5nb has a lower refractive index] being less than the fourth index of refraction of the inner n-waveguide layer [5na has a higher refractive index].”  
20. 	“in which the third index of refraction of the outer n-waveguide layer [5nb] is greater than the first index of refraction of the outer cladding layer [6nb].”  
21. 	“in which the outer n-waveguide layer [5nb] is thicker than the inner n-waveguide layer [5na].”  See Fig 20
22. 	“in which the second index of refraction of the inner cladding layer [6na] is greater than that of a p-cladding layer [9].”   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

Claim 1 and all the elected claims that are dependent on it are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “adjacent cladding layers on one of the p- and n-sides, the adjacent cladding layers including outer and inner cladding layers”, does not reasonably provide enablement for “adjacent cladding layers on both of the p- and n-sides, the adjacent cladding layers including outer and inner cladding layers”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. All the disclosed embodiments illustrate positioning a double cladding layer (310, 610, 710) on either p-side or the n-side of the waveguide, no embodiment is disclosed that would have a double cladding layer on both sides of the waveguide.
In order to overcome this rejection, claim 1 should be amended to read: “adjacent cladding layers on one of the p- and n-sides, the adjacent cladding layers including outer and inner cladding layers”.
Claim 13 recites a limitation “further comprising: a set of n-waveguide layers … including outer and inner waveguide layers”. However, claim 1 on which claim 13 depends already recites “the n-side including an n-waveguide layer”, therefore the limitations of claim 13 (as dependent on claim 1) disclose that there are three n-waveguide layers on the n-side, which is contradictory to the disclosure of Fig 23.
In order to overcome this rejection, claim 13 should be amended to read: “wherein the n-waveguide layer consists of a set of n-waveguide layers … including outer and inner waveguide layers”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and all the elected claims that are dependent on it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), 
Claim 1 recites a limitation: “quantum well offset towards the p-side”. It is not clear from which reference point the quantum well layer is offset.
In order to overcome this rejection, the limitation “offset towards the p-side” should be removed from the claim.
Claim 13 recites a limitation: “the set of n-waveguide layers including outer and inner n-waveguide layers … in which the inner cladding layer is situated”. It is not clear how the inner cladding layer, which is outside of the waveguide, can be situated in the set of n-waveguide layers.
In order to overcome this rejection, the part of the claim “in which the inner cladding layer is situated between and adjacent to the outer n-waveguide layer and the outer cladding layer” should be presented as a separate claim, dependent on claim 13.
Claim 17 recites a limitation: “a p-waveguide layer offset toward the p-side”. However, the p-waveguide layer is the layer that forms the p-side, so it is not clear how this layer can be offset towards itself and from which reference point the p-waveguide layer is offset. Furthermore, the drawings illustrate that the p-waveguide layer is in its normal position on the other side of the active layer.
In order to overcome this rejection, the limitation “offset toward the p-side” should be removed from the claim.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the location of the p-cladding layer.
Claim 22 discloses a limitation: “the inner cladding layer is greater than that of a p-cladding layer”. It is not clear on which side of the active layer the inner cladding layer is located, since claim 1 discloses that it can be on both or either sides. It is not clear to what the limitation “that” is referring.
Claim 22 recites the limitation "that of a p-cladding layer".  The claim does not disclose that the claimed structure comprises a p-cladding layer and where in relation to the rest of the structure this layer is located.
In order to overcome this rejection, claim 22 should be amended to read:


The remainder of the claims are rejected for their dependence on the rejected claims. For the purpose of examination, the limitations as presented have been searched and considered.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828